33 So. 3d 779 (2010)
Robert Dennis LOUDERMILK, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-293.
District Court of Appeal of Florida, Fourth District.
April 21, 2010.
Carey Haughwout, Public Defender, and James W. Mclntire, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Mitchell A. Egber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Grier v. State, 27 So. 3d 97 (Fla. 4th DCA 2009).
POLEN, LEVINE, JJ., and GREENHAWT, SUSAN F., Associate Judge, concur.